Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [10/15/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Xia; Pengfei et al. [US 20090189812 A1]. 

As per claim 1, Xia teaches:
A network device (Abstract) comprising: 
a plurality of antennas; a processor; (e.g. antennas; ¶ 29) and 
a non-transitory computer readable medium storing a plurality of codebooks, each of the plurality of codebooks comprising instructions to test communication capabilities of the network device using a particular configuration of the plurality of antennas, in response to a first boot of the network device, the processor causing the network device to: load a first codebook of the plurality of codebooks; (e.g. codebooks; ¶ 55-56, 64) 
test the particular configuration of the plurality of antennas associated with the first codebook; store a first result comprising the communication capability of the first codebook; load a second codebook of the plurality of codebooks; (e.g. plurality of codebooks; ¶ 59) 
test the particular configuration of the plurality of antennas associated with the second codebook; store a second result comprising the communication capability of the second codebook; select the first codebook or the second codebook based on the first result or the second result. (e.g. select the codebook; ¶ 60-61)

As per claim 2, Xia teaches:
The network device of claim 1, wherein communication capabilities include a number of other network devices to which the network device is capable of connecting and a received 

As per claim 3, Xia teaches:
The network device of claim 2, wherein testing the particular configuration of the plurality of antennas associated with the first codebook includes testing a first number of other network devices to which the network device is capable of connecting by using the particular configuration of the plurality of antennas associated with the first codebook, and wherein testing the particular configuration of the plurality of antennas associated with the second codebook includes testing a second number of other network devices to which the network device is capable of connecting by using the particular configuration of the plurality of antennas associated with the second codebook. (e.g. codebook; ¶ 59-61)

As per claim 4, Xia teaches:
The network device of claim 3, wherein selecting the first codebook or the second codebook includes: selecting the first codebook when the first number is larger than the second number, or selecting the second codebook when the second number is larger than the first number. (e.g. codebook; ¶ 59-61)

As per claim 5, Xia teaches:
The network device of claim 2, wherein testing the particular configuration of the plurality of antennas associated with the first codebook includes testing a first RSSI received from other network devices by the network device by using the particular configuration of the 

As per claim 6, Xia teaches:
The network device of claim 5, wherein selecting the first codebook or the second codebook includes: selecting the first codebook when the first RSSI is larger than the second RSSI, or selecting the second codebook when the second RSSI is larger than the first RSSI. (e.g. RSSI; ¶ 59-61)

As per claim 7, Xia teaches:
The network device of claim 5, wherein the plurality of codebooks stored in the network device are ordered based on a predetermined rule. (e.g. rule; ¶ 49)

Claims 8-14 are the method claims corresponding to apparatus claims 1-7 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 15-20 are the non-transitory computer readable storage medium claims corresponding to apparatus claims 1-6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.
Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Lee, Juho, and Sungkwon Park. "New interconnection methodology of TSNs using V2X communication." 2017 IEEE 7th Annual Computing and Communication Workshop and Conference (CCWC). IEEE, 2017: Massive Multiple-Input Multiple-Output (MIMO) is an emerging research field due to the increasing demand of spectral efficiency in wireless broadband systems, such as Long Term Evolution (LTE) which is proposed by 3GPP (Third Generation Partnership Project). Precoding is important to exploit the performance of massive MIMO, and codebook design is crucial due to the limited feedback channel. In this paper, we propose a novel double codebook design method based on a Kronecker-type approximation of the array correlation structure for the uniform rectangular array, which is preferable for the antenna deployment of massive MIMO systems. As a case study, we run simulations based on assumptions of the LTE-Advanced system which is extended to 32 dual-polarized antennas. The results verify that the proposed codebook design has remarkable performance gain compared to the traditional double codebook under the uniform rectangular array setup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413